UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
--------------------------------------------------------------
In re:
                                                                 Case No. 1-19-12342-CLB
    EASTERN NIAGARA HOSPITAL, INC.,                              Chapter 11

                                    Debtor.
------------------------------------------------------------

                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK                    )
COUNTY OF ONONDAGA                   )     ss.:

         AUDREY A. VROOMAN, being duly sworn, deposes and says:

       1.    That she is in the employ of Barclay Damon LLP, proposed counsel for the
Debtor and Debtor in Possession in the above-captioned matter.

        2.      That on the 13th day of November, 2019, she served copies of the Interim Order
(i) Authorizing Debtor to Continue Various Insurance Policies and (ii) Authorizing
Payment of Pre-petition and Post-petition Obligations in Respect Thereof with attached
Notice of Entry (Dkt 33) upon the parties set forth on the attached Service List via overnight
delivery by depositing copies of same in properly addressed, postage paid envelopes in an
official depository under the exclusive care and custody of the U.S. Postal Service in the City
Syracuse, New York, prior to 5:00 p.m. on that day.

                                                             /s/Audrey A. Vrooman
                                                          Audrey A. Vrooman

Sworn to before me this
14th day of November, 2019.

  /s/Jeffrey A. Dove
Notary Public, State of New York
Qualified in Onondaga County, No. 02DO4831718
Commission Expires March 30, 2023




                                         1
    Case 1-19-12342-CLB, Doc 43, Filed 11/14/19, Entered 11/14/19 09:21:02,
                     Description: Main Document , Page 1 of 3
                                        SERVICE LIST

United States Trustee’s Office                  RBS Citizens Bank, N.A.
Attn: Joseph W. Allen, Esq.                     Attn: Interest Rate Risk Management
Olympic Towers, Suite 401                       One Citizens Plaza
300 Pearl Street                                Providence, RI 02903
Buffalo, NY 14202
                                                RBS Citizens Bank, N.A.
Insurance Companies & Brokers:                  Attn: Peter Szalach
                                                250 South Clinton Street
Lawley Insurance                                Syracuse, NY 13202
Attn: William Lawley, Jr.
361 Delaware Avenue                             RBS Citizens Bank, N.A.
Buffalo, NY 14202                               Attn: Branch Manager
                                                5793 South Transit Road
Travelers Property Casualty                     Lockport, NY 14094
Company of America
300 Windsor Street                              Ford Credit
Hartford, CT 06120                              Attn: Customer Service Center
                                                P.O. Box 542000
Travelers Indemnity Co. of America              Omaha, NE 68154-8000
300 Windsor Street
Hartford, CT 06120                              Karl Storz Capital
                                                1111 Old Eagle School Road
PMA Group                                       Wayne, PA 19087
5789 Widewaters Parkway
DeWitt, NY 13214                                Mindray DS USA, Inc.
                                                1300 MacArthur Boulevard
ACE American Insurance Co.                      Mahwah, NJ 07430
Attn: Chief Underwriting Office
Chubb – Financial Lines                         Pantheon Capital LLC
1133 Avenue of the Americas, 32nd Floor         Crossroads Corporate Center
New York, NY 10036                              1 International Boulevard, Suite 410
                                                Mahwah, NJ 07495
Allied World Specialty Insurance
c/o Allied World Assurance Company              Siemens Financial Services, Inc.
199 Water Street                                170 Wood Avenue South
New York, NY 10038                              Iselin, NJ 08830

Secured Creditors:                              Top 20 Unsecured Creditors:

BlankRome                                       Musculoskeletal Transplant Foundation
Attn: Paige Barr Tinkham and                    125 May Street, Suite 300
       Kenneth J. Ottaviano                     Edison, NJ 08837
Attorneys for RBS Citizens Bank, N.A.
444 West Lake Street, Suite 1650                Stryker Orthopaedics
Chicago, IL 60606                               325 Corporate Drive
                                                Mahwah, NJ 07430


                                        2
   Case 1-19-12342-CLB, Doc 43, Filed 11/14/19, Entered 11/14/19 09:21:02,
                    Description: Main Document , Page 2 of 3
Independent Health Association            Paradigm Spine LLC
Dept. 264                                 505 Park Avenue, 14th Floor
PO Box 8000                               New York, NY 10022
Buffalo, NY 14267-0002
                                          Intuitive Surgical Inc.
Clark Patterson Lee                       1266 Kifer Road
205 St. Paul Street, Suite 500            Sunnvale, CA 94086-5206
Rochester, NY 14604
                                          Trimedx Health Care Equipment
Boston Scientific Corporation             5452 Lakeview Parkway South Drive
100 Boston Scientific Way                 Indianapolis, IN 46268
Marlborough, MA 01752
                                          ALCON
Kaleida Health Dept of Finance            6201 South Freeway
726 Exchange Street, Suite 200            Fort Worth, TX 76134-2099
Buffalo, NY 14210
                                          PMAIC
Keystone Medical Services                 Lock Box #9831
Crescent Center                           PO Box 8500
6075 Poplar Avenue, Suite 401             Philadelphia, PA 19178-9831
Memphis, TN 38119
                                          PMA Companies
Spinal USA Inc.                           380 Sentry Parkway
2050 Executive Drive                      Blue Bell, PA 19422
Pearl, MS 39208
                                          Connect Life
Kaleida Health Patient                    4444 Bryant and Stratton Way
726 Exchange Street, Suite 300            Buffalo, NY 14221
Buffalo, NY 14210

X-Cell Laboratories of WNY Inc.
20 Northpointe Parkway, Suite 100
Buffalo, NY 14228

CRS Nuclear Services LLC
840 Aero Drive, Suite 150
Buffalo, NY 14225

Siemens Medical Solutions USA Inc.
40 Liberty Boulevard
Malvern, PA 19355

Zimmer Biomet Spine Inc.
1800 West Center Street
Bldg 5 MS-5162
Warsaw, IN 46580




                                         3
    Case 1-19-12342-CLB, Doc 43, Filed 11/14/19, Entered 11/14/19 09:21:02,
                     Description: Main Document , Page 3 of 3
